Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The reply filed on May 26th, 2022 has been received and entered.
Claims 1, 4, 7, 9-10, 13, 15-16, and 18 have been amended.
Claims 1-18 now remain pending and are allowed with examiner’s amendment presented herein.
Response to Arguments
Applicant’s arguments (See Remarks pages 7-9) filed on May 26th, 2022, with respect to claims 1-18 have been fully considered and are persuasive.  The rejections of claims 1-18 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with David Nocilly (Registration Number 48,259) on July 20th, 2022 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 
IN THE CLAIMS:
	Please amend claim 10 as follows:
Claim 10 (Currently Amended),
At line 10, insert “the” in between “assessing operation”.
At line 17, insert “smart” in front “product”
--End--
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Denton (US Publication No. 2019/0266688), discloses a method of preventing internet-connected IoT devices within a system from executing harmful procedures. Moreover, Stolfus (US Publication No. 2018/0309592), another prior art of record, discloses a method to reduce instances of accidents along a path and mitigate accidents that occur. However, Denton and Stolfus, singularly or in combination, fail to teach or fairly suggest “a product application installed on a processor of the smart product and including a set of data describing a plurality of physical components of the smart product and a set of analytic models governing operation of the smart product, wherein at least one of analytical models in the set of analytic models is modified over time by the product application in response to use of the smart product to change how the smart product operates; a product lifecycle management system running on computer hardware that is positioned remotely from and in communication with the product application, wherein the product lifecycle management system is programmed to include a rule engine for modeling operation of the smart product and a scoring engine for assessing the operation of the smart product based on modeling by the rule engine; and a repository in communication with the product application and the product lifecycle management system for storing a copy of the set of data and the set of analytical models so that the copy of the set of analytical models includes any modifications to the at least one of the analytical models that have been made by the product application in response to use of the smart product”  The prior arts of record failed to disclose the above claimed features as recited in as such a manner in independent claims 1 and 10, thus all pending claims are allowed over prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Min-Jung Yoo et al. (Closed-Loop Lifecycle Management of Service and Product in the Internet of Things: Semantic Framework for Knowledge Integration, PMC, 2016,) discloses conceptual framework of closed-loop lifecycle information sharing for product-service in the Internet of Things (IoT). The framework is based on the ontology model of product-service and a type of IoT message standard, Open Messaging Interface (O-MI) and Open Data Format (O-DF), which ensures data communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                             August 5th, 2022